Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 09/12/2022:
Claims 1-20 have been examined.
Claims 1, 11 and 16 have been amended by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Response to Amendment
Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(a) or 112 1st paragraph rejections and the 112(b) or 112 2nd paragraph rejections to claims 1-20 from the previous Office Action.
	

Claim Rejections - 35 USC§ 101
1. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition 
of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 
conditions and requirements of this title.

1.1 	Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter, to a judicial exception (i.e., mental process) without significantly more.
1.1.1 	Claims 1, 11 and 16, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), are directed to an abstract idea, which is a judicial exception, the abstract idea being that of “identifying a location;” “identifying an input data” and “determining a desired output data,” which is an abstract idea that falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because these determinations, concepts, activities that can be performed in the human mind as judgments. The claims recite an abstract idea in the form of a mental process. These activities, such as “identifying a location;” “identifying an input data” and “determining a desired output data” are simple steps that can be practically performed in the human mind as a reproduction of observed and gathered data/information. 
Additionally, although independent claim 1 recites, in the preamble, “… method of controlling a driving system operatively coupled to a vehicle,” the abstract idea is not integrated into a practical application because merely using a computer as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (other) machine, transformation, improvement to an existing technological process, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity, is recited in or encompassed by the claims. Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., a memory, one or more processors coupled to the memory, non-transitory machine-readable storage medium containing program instructions executable by a computer, sensors coupled to computer, etc.) and are used e.g., for data/information gathering only or for other activities that are well-understood, routine, and conventional activity in the industry, and moreover, the generically recited computer elements (e.g., a memory, one or more processors coupled to the memory, non-transitory machine-readable storage medium containing program instructions executable by a computer) do not add a meaningful limitation to the abstract idea because they would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting the use of the idea to a particular technological environment (e.g., driving system operatively coupled to a vehicle) is not enough to transform the abstract idea into a patent- eligible invention (Flook) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad. 
In addition, the respective dependent claims 2-10, 12-15 and 17-20 do not further limit claims 1, 11 and 16 such as to transform the claimed invention into more than an abstract idea.

Allowable Subject Matter
1.	Claims 1, 11 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under the 35 U.S.C. 101 set forth in this Office action.
2.	Claim 2-10, 12-15 and 17-20 would be allowable if rewritten to overcome the rejection(s) under the 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
1.	Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive.
2. 	Applicant argues on pages 7-9 of the remarks filed 09/12/2022 that: “…  the recited steps, in the amended claims, are specific to the operation of a driving system of a vehicle and, as such, cannot be performed by a general computer;” that “… these are abbreviated, incomplete versions of the actual recitations of claim 1;” that “… the full recitations in the amended claims are not mathematical concepts or mental processes;” that “… these recitations of claim 1 amounts to significantly more than simply "identifying
an input data" and "determining an output data;"” that “[t]here is indeed improvement to existing technological process and/or meaningful application of the data,” BUT, HOWEVER, Applicant DOES NOT provide any evidence, or explanation on or about WHY the recited steps, in the amended claims, are specific to the operation of a driving system of a vehicle and, as such, cannot be performed by a general computer; OR WHY these are abbreviated, incomplete versions of the actual recitations of claim 1; OR WHY the full recitations in the amended claims are not mathematical concepts or mental processes; OR WHY  these recitations of claim 1 amounts to significantly more than simply "identifying an input data" and "determining an output data;" OR WHY there is indeed improvement to existing technological process and/or meaningful application of the data.
	For the above reason, it is believed that the rejections should be maintained.
3.	In response to applicant's argument on page 8 of the remarks filed 09/12/2022 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., [t]hese recited steps are specific to the operation of a driving system of a vehicle and, as such, cannot be performed by a general computer) are not recited in the rejected claims, neither are they specified in the specification, as originally filed or as published. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Examiner kindly draws Applicant’s attention at Para [0015] of the originally filed specification that recites “… onboard computer 110 that can include storage 112, memory 116, and a processor 114;” and at Para [0037] of the originally filed specification that recites “a non-transitory machine-readable storage medium containing program instructions executable by a computer (NOT AN ONBOARD COMPUTER),” wherein NOTHING is mentioned/discussed/presented about “these recited, in the amended claims, steps that are specific to the operation of a driving system of a vehicle and, as such, cannot be performed by a general computer,” NEITHER is any specialty of on-board computer specified or mentioned in the specification. 
For the above reason, it is believed that the rejections should be maintained.

Conclusion
           THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday. 
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662